Title: To George Washington from George III, 2 September 1791
From: George III (of Great Britain)
To: Washington, George

 

[London, 2 September 1791]

George the Third by the Grace of God, King of Great Britain, France and Ireland, Defender of the Faith, Duke of Brunswick and Lunenburgh, Arch-Treasurer, and Prince Elector of the Holy Roman Empire &ca To the United States of America sendeth Greeting. Our Good Friends. Having nothing more at Heart than to cultivate and improve the Friendship and good Understanding which happily subsist between Us; and having the fullest Confidence in the Fidelity, Prudence and other good Qualities of our Trusty and Welbeloved George Hammond Esqr. We have thought proper to appoint him Our Minister Plenipotentiary to reside with You, not doubting from the Experience We have had of His good Conduct on other Occasions, but that he will continue to merit Our Approbation, and at the same Time conciliate Your Friendship and good Will, by a strict Observance of the Instructions he has received from Us, to evince to You Our constant Friendship, and sincere Desire to cement and improve the Union and good Correspondence between Us. We therefore desire that You will give a favourable Reception to our said Minister Plenipotentiary, and that You will give entire Credence to whatever he may represent to You, in Our Name, especially when, in Obedience to Our Orders, he assures You of Our Esteem and Regard, and of Our hearty Wishes for Your Prosperity: And so We recommend You to the Protection of the Almighty. Given at Our Court of St James’s the Second Day of September 1791 in the 31st Year of Our Reign. Your very good Friend

George R.
Grenville

